DETAILED CORRESPONDENCE
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 16, 2021 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-24, 26, 27, and 29-42 are pending in the application.
Applicant’s amendment to the claims, filed on August 16, 2021, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 
Applicant’s amendment to the specification, filed on August 16, 2021, is acknowledged. 
Applicant’s remarks filed on August 16, 2021 in response to the final rejection mailed on March 16, 2021 have been fully considered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 22, 23, 26, 27, 34, and 35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no August 25, 2020.
Claims 21, 24, 29-33, and 36-42 are being examined on the merits with claim 21 being examined only to the extent the claim reads on the elected species of nucleotide sequence encoding SEQ ID NO: 6, including SEQ ID NO: 5. 

Sequence Compliance
The requirements for a sequence listing have been perfected in view of the applicant’s instant amendment to the specification.

Claim Objections
The objections to claims 21 and 24 for various informalities are withdrawn in view of the applicant’s instant amendment to the claims.

Claim Rejections - 35 USC § 112(b)
The rejection of claims 21, 24, 29-33, and 36-42 under 35 U.S.C. 112(b) is withdrawn in view of the applicant’s instant amendment to insert a conjunction between parts (b) and (c) in claim 21 and to recite “amino acids 1-800 of SEQ ID NO: 6” in part (e) of claim 24. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 


Claim 32 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. As amended, claim 21 recites (in relevant part) “the polynucleotide is operably linked to one or more heterologous control sequences”. In view of this amendment to claim 21 and given that the terms “heterologous” and “foreign” have the same meaning in the context of the claims, the recitation of “wherein at least one of the control sequences is foreign to the polynucleotide” in claim 32 does not further limit claim 21. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112(a)
Claims 21, 24, and 29-32 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for an isolated or microbial recombinant host cell does not reasonably provide enablement for all recombinant host cells as encompassed by the claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.01(a). The Factors most relevant to the instant rejection are addressed in detail below.
The nature of the invention: According to the specification (p. 2, lines 31-34), the present inventors have surprisingly discovered a new group of enzymes that have xanthan degrading activity – and which do not belong to any glycosyl hydrolase family previously known to comprise this enzymatic activity. The enzymes have no significant sequence similarity to any known enzyme having xanthan degrading activity. 
The specification further discloses obtaining a DNA from an environmental sample collected in Denmark, which DNA encodes a GH5 polypeptide comprising the amino acid sequence of SEQ ID NO: 6 (p. 56, lines 18 and 19).  
The breadth of the claims: As amended, the claims are drawn to (in relevant part) a recombinant host cell comprising a nucleic acid construct or expression vector wherein the nucleic acid construct or expression vector comprises a polynucleotide encoding a polypeptide of glycosyl hydrolase family 5 having xanthan degrading activity, wherein 
(a) the polypeptide comprises an amino acid sequence which has at least 90% sequence identity to amino acids 1-800 of SEQ ID NO: 6; 

(c) the nucleic acid construct or expression vector is introduced into the recombinant host cell.
Given a broadest reasonable interpretation, the recombinant host cell is interpreted as encompassing recombinant cells that are within a transgenic organism, including a mammal.
The state of the prior art; The level of one of ordinary skill; and The level of predictability in the art: According to MPEP 2164.03, “...what is known in the art provides evidence as to the question of predictability” and “[l]f one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art.” See MPEP § 2164.03. Regarding the scope of recombinant host cells, the art acknowledges the unpredictability of gene transfer in a mammal. See, e.g., Goswami et al. (Front. Onc. 9:297, 2019, 25 pages; cited on Form PTO-892 mailed on October 9, 2020), which discloses that maintenance of transgene expression remains unpredictable (p. 16, column 1, bottom).
The amount of direction provided by the inventor; The existence of working examples: The specification discloses the working examples of an isolated or microbial recombinant host cell. Other than these working examples, the specification fails to disclose any other recombinant host cells as encompassed by the claims and the specification fails to provide direction or guidance regarding transgenic organisms and eukaryotic recombinant cells that are within a transgenic organism.
The quantity of experimentation needed to make or use the invention based on the content of the disclosure: While methods of transforming or transfecting an isolated host cell or a microbial host cell were known in the art at the time of the invention, it was not routine in the art to make all recombinant host cells, including a cell of a multicellular organism, as encompassed by the claims.  
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability as evidenced by the prior art, and the amount of experimentation required to make and use all recombinant host cells as recited in the claims, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

RESPONSE TO REMARKS: The applicant argues that host cells are well defined and exemplified in the application, citing to page 7, lines 35-37; page 23, line 1 to page 25, line 26; and in the examples, showing expression in both E. coli and Bacillus subtilis.
E. coli and Bacillus subtilis as expression hosts for the recited polypeptide. However, the claims are not limited to recombinant microbial host cells. Rather the claims broadly encompass recombinant cells that are within a transgenic organism, including a mammal, which is undisputed by the applicant. In view of the detailed analysis of the Factors of In re Wands as set forth above, one of skill in the art would recognize that the guidance and direction of the specification – even in combination with the state of the art before the effective filing date – fails to enable the full scope of recombinant host cells, which includes cells that are within a transgenic mammalian organism. The applicant may consider an amendment to recite “An isolated recombinant host cell” or “A recombinant microbial host cell” in claim 21.  

The “written description” rejection of claims 21, 24, 29-33, and 36-42 under 35 U.S.C. 112(a) is withdrawn in view of the applicant’s instant amendment to claim 21 to recite the conjunction “and” between parts (b) and (c). 

Claim Rejections - 35 USC § 103
The rejection of claims 21, 24, 29-33, and 36-42 under 35 U.S.C. 103 as being unpatentable over Pena et al. (UniProt Accession Number M2V1S3, 2013, 1 page; cited on the IDS filed on July 1, 2019; hereafter “Pena”) in view of Segura et al. (WO 2013/167581 A1; cited on the IDS filed on July 1, 2019; hereafter “Segura”) is withdrawn in view of the applicant’s instant amendment to the claims. The combination 
  
Claim Rejections - 35 USC § 101
The rejection of claims 21, 24, and 29-31 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more is withdrawn in view of the applicant’s amendment to claim 21 to recite “heterologous control sequences”, which distinguishes the claimed recombinant host cell over a naturally-occurring cell. 

Claim Rejections - Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 24, 29, 31-33, 36-39, 41, and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 6 of U.S. Patent No. 11,053,486 B2 (hereafter “patent”; cited on Form PTO-892) in view of Segura et al. (WO 2013/167581 A1; cited on the IDS filed on July 1, 2019; hereafter “Segura”). 
Claim 1 of the patent is drawn to (in relevant part) a detergent composition comprising a polypeptide of glycosyl hydrolase family 5 having xanthan degrading activity, wherein the polypeptide is selected from the group of: 
(b) a polypeptide encoded by a polynucleotide that hybridizes with (i) a polypeptide coding sequence that has at least about 90% sequence identity to the mature polypeptide coding sequence of SEQ ID NO: 5 and that comprises a substitution, deletion, and/or insertion at one or more positions as compared to the mature polypeptide coding sequence of SEQ ID NO: 5 or (ii) the full-length complement of (i), wherein the polynucleotide has at least about 90% sequence identity to the mature polypeptide coding sequence of SEQ ID NO: 5 and comprises a substitution, deletion, and/or insertion at one or more positions as compared to the mature polypeptide coding sequence of SEQ ID NO: 5; 

The sequences of SEQ ID NO: 5 and 6 of this application are identical to the sequences of SEQ ID NO: 5 and 6 of the patent. 
The claims of the patent recite a polypeptide encoded by a polynucleotide, while the claims of this application are drawn to (in relevant part) a recombinant host cell comprising a nucleic acid construct or expression vector comprising the same polynucleotide encoding the same polypeptide of the claims of the patent (claims 21, 24, 29, 31, and 32 of this application), and methods for producing the same polypeptide of the patent (claims 33, 36-39, 41, and 42 of this application).  
The reference of Segura discloses a polypeptide having xanthan degrading activity (p. 34), a polynucleotide encoding the polypeptide (p. 127), a nucleic acid construct or expression vector comprising the polynucleotide including a heterologous promoter (p. 128-134), and a host cell comprising the polynucleotide (p. 134), including a Bacillus or Acremonium host cell (pp. 135-136), for recombinant production of the polypeptide (p. 137).    
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent recite a polynucleotide and the encoded polypeptide and in view of the teachings of Segura, it would have been obvious to one of ordinary skill in the art to make the recombinant host cells and methods of the claims of this application.  One would have been motivated to do this in 

RESPONSE TO REMARKS: The applicant argues that in view of the provisional character of this rejection, the double patenting issue be deferred until one or both of these applications is otherwise determined to be in condition for allowance.
The applicant’s argument is not found persuasive because U.S. application no. 15/760,425 has now issued as U.S. Patent No. 11,053,486 B2.
The applicant further argues that the claims do not overlap in scope and the claims of this application would not have been an obvious variation of the claims of the patent. 
The applicant’s argument is not found persuasive. Other than an argument that the claims of the patent and the claims of this application differ in scope, the applicant has failed to provide any reasoning to support the applicant’s allegation that “the present application would not have been an obvious variation of a detergent patent”. However, there is no requirement that the conflicting claims overlap in scope. Rather, according to MPEP 804.II.B.2, a nonstatutory double patenting rejection – if not based on an anticipation rationale or an "unjustified timewise extension" rationale – is In re Braithwaite, 379 F.2d 594, 154 USPQ 29 (CCPA 1967)). Thus the issue is whether or not the claimed recombinant host cell and methods of this application would have been obvious over the claims of the patent in view of Segura and for the reasons set forth above, it is the examiner’s position that the claimed recombinant host cell and methods of this application would have been obvious over the claims of the patent in view of the teachings of Segura. 

Conclusion
Status of the claims:
Claims 21-24, 26, 27, 29-42 are pending.
Claims 22, 23, 26, 27, 34, and 35 are withdrawn from consideration.
Claims 21, 24, 29-33, 36-39, 41, and 42 are rejected.
Claim 40 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/David Steadman/Primary Examiner, Art Unit 1656